Case 1:16-cv-07295-VM-KNF Document 106 Filed 02/21/19 Page 1 of 25
                                                        l   snc SDNY
                                                        DOCUMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
ANNA BASSO, AMY HARMAN, and                             D.\ TF FI LED:   __11-;
                                                        ELECTRONICALLY FILED
                                                                                      I
                                                        HOC#: -----+r:J_-4-+-l-f//--,,,t:/;,--
                                                                                            I
                                                                               .;....__...__..;___


JAIME VILLA RUIZ,
on behalf of themselves and other
similarly situated individuals,                        16 Civ. 7295 (VM)

                          Plaintiffs,
                                                       DECISION AND ORDER

           - against -

NEW YORK UNIVERSITY,

                          Defendant.
-----------------------------------x
VICTOR MARRERO, United States District Judge.

        Plaintiffs   Anna      Basso,     Amy   Hartman      ("Hartman"),            and

Jaime      Villa   Ruiz       (collectively,      "Plaintiffs")            seek        to

certify, pursuant to Federal Rule of Civil Procedure 23(b) (3)

 ("Rule 23 (b) (3) "),    a    class    consisting of the          students who

attended Defendant New York University's ("NYU") now-defunct,

Singapore-based      Tisch       School    of    the   Arts,      Asia       ("Tisch

Asia") .    ( See "Motion for Class Certification," Dkt. No. 91.)

NYU opposes class certification, largely on the grounds that

each class member's case would require individualized proof.

 ( See "Opposition," Dkt.         No.   97.)    For the reasons discussed

below, Plaintiffs' Motion for Class Certification is GRANTED.

                                 I. BACKGROUND

        This Order assumes familiarity with the Court's ruling

 partly granting NYU' s motion to dismiss.                   See Basso v.            New
Case 1:16-cv-07295-VM-KNF Document 106 Filed 02/21/19 Page 2 of 25



York Univ., 16 Civ. 7295, 2017 WL 1019505 (S.D.N.Y. Feb. 24,

2017).     Briefly,           Plaintiffs allege that NYU induced students

to enroll at Tisch Asia -- a performing-arts-focused graduate

school         which     opened         in    2007            and        closed     in      2015         by

representing            that     Tisch        Asia            would       offer     an          educational

experience equal to NYU's renowned Tisch School of the Arts

in New York City                ( "Tisch New                  York") .      ( See    "First Amended

Complaint,"            Dkt.    No.      22     '11'11    2-3.)           Plaintiffs         allege     that

"except for the cost of tuition, Tisch Asia never lived up to

the standards of Tisch New York," and "Tisch Asia students

were     not     provided        with         the            same    education,            professional

training, and equipment as their New York counterparts." (Id.

'11'11 4-5.)

        Plaintiffs'            First         Amended            Complaint           asserted          seven

causes of action on behalf of the putative class:                                                (1) breach

of contract;           (2) breach of the implied covenant of good faith

and    fair      dealing;        ( 3)        violation              of    the     New     York      General

Business Law ("G.B.L.") Section 349;                                     (4) violation of G.B.L.

Section 350;           ( 5) negligent misrepresentation;                                 ( 6)    fraud; and

 (7) unjust enrichment. By Order dated February 24, 2017, the

Court dismissed counts (2),                             (3), and (4). See Basso, 2017 WL

 1019505, at *7.



                                                         2
Case 1:16-cv-07295-VM-KNF Document 106 Filed 02/21/19 Page 3 of 25



         Discovery        closed      in      June     2018.     Plaintiffs              thereafter

moved     to    ( 1)    certify       a       proposed    class,       pursuant            to    Rule

23 (b) (3),    consisting of "all students who attended New York

University Tisch School of the Arts,                             Asia"           ( the    "Proposed

Class") ;      and     ( 2)    appoint Gis kan,          Solotaroff           &    Anderson LLP

and Schwartz,           Ponterio          &   Levenson,        PLLC as        class        counsel.

 (See Motion for Class Certification at 1.)

         Plaintiffs argue that the Proposed Class meets the class

certification requirements of Federal Rule of Civil Procedure

23 (a)     ("Rule       23 (a)").         First,       Plaintiffs        assert           that     the

 Proposed      Class          is   ascertainable,              because        the        Court     can

"easily and objectively determine[]                            based on NYU enrollment

 records"      whether         a   particular person             attended Tisch Asia.

 (See     "Class       Cert.       Mem.,"        Dkt.    No.      92     at       21.)      Second,

 Plaintiffs contend that, because the Proposed Class consists

 of     over   three          hundred         individuals,        it        is      sufficiently

 numerous to make joinder impracticable.

         Third,        Plaintiffs         maintain        that     the        Proposed           Class

members'       claims         share       common       questions       of        law     and     fact,

 including:       (1) whether NYU failed to disclose material facts

 regarding the differences between Tisch Asia and Tisch New

 York;    (2) whether NYU breached its contract to provide certain



                                                   3
Case 1:16-cv-07295-VM-KNF Document 106 Filed 02/21/19 Page 4 of 25



educational benefits and services it had promised would be

provided        to    the    Proposed      Class          members;         ( 3)        whether     NYU

 intentionally and/or negligently misrepresented that it would

provide certain educational benefits and services,                                          and then

 failed to provide them;                (4) whether NYU concealed that Tisch

Asia     was    a    five-year      experiment;            and      ( 5)   whether           NYU   was

 unjustly       enriched      by    promising         to     provide        but         failing      to

 deliver       to    the    Proposed Class members                   certain           educational

 benefits and services.

         Fourth,      Plaintiffs argue that their claims typify those

 of the Proposed Class, because all class members entered into

 the    same    contract      with NYU          and       "were    subject             to   the    same

 misrepresentations               and    omissions."              (Id.     at      25.)        Fifth,

 Plaintiffs claim that they are adequate representatives of

 the Proposed Class, because their "interests are aligned with

 other     class       members,"         they       "do     not     have          any       interests

 antagonistic to those of the other class members," and they

 "are committed to            the       vigorous      prosecution"                of    this      suit.

 (Id.    at    25-26.)       In    addition,         Plaintiffs            argue        that      their

 lawyers are "highly experienced in handling class actions"

 and have "pursued this matter vigorously and competently."

 (Id. at 26.)



                                                4
Case 1:16-cv-07295-VM-KNF Document 106 Filed 02/21/19 Page 5 of 25



        Next,    Plaintiffs contend that the case meets the class

certification           requirements          of   Rule      23 (b) (3)         First,

Plaintiffs argue that common questions of law and fact --

especially "whether Tisch Asia was the same program as Tisch

NY,"     which    Plaintiffs       view       as   the     "predominant         common

question in this case" -- predominate over any questions that

affect only particular class members.                 (Id. at 27-28.) Second,

Plaintiffs contend that a class action is superior to other

available methods of adjudicating these claims,                        because the

alternative would be wastefully duplicative separate suits

that    share    "the    core    issue"   of whether NYU misrepresented

"that Tisch Asia and Tisch NY were equal programs."                            (Id. at

29.)

        NYU opposed class certification. As to the requirements

of     Rule   23 (a),   NYU     first   argues     that    Plaintiffs          fail   to

establish        numerosity        because         joinder      is,       in     fact,

practicable.       NYU maintains that the Proposed Class members

are     sufficiently      sophisticated              and     have     large     enough

claimed damages -- such that it would be more appropriate to

join them as individual plaintiffs. Second,                     NYU argues that

the Proposed Class lacks common questions,                     because the case

will require "an individualized analysis of the circumstances



                                          5
Case 1:16-cv-07295-VM-KNF Document 106 Filed 02/21/19 Page 6 of 25



surrounding         each    class        member"                 particularly       on     the

question of each class member's reliance.                          (Opposition at 16.)

Third,    NYU contends that Plaintiffs'                      claims are not typical

of class members'           claims,       because each Tisch Asia                   student

"had     different         reasons        for       attending"           and     "allege[s]

different grievances about different aspects" of Tisch Asia.

(Id.     at     19.)     Fourth,      NYU       asserts          that     Plaintiffs       are

inadequate       class     representatives                because       "their    testimony

raises        credibility        issues       as     to     key    facts,"       and     "they

generally lack knowledge about the issues in the case." (Id.

at 20.)       In particular, NYU notes that Hartman once described

Tisch Asia as "bar none the best decision of my life."                                     (Id.

at 21.)

       As to the requirements of Rule 23 (b) (3), NYU first argues

that predominance is not met because the "issues subject to

individualized           proof     far    outweigh          any     issues       subject     to

generalized proof." (Id. at 22.)                     For instance, NYU maintains

that     Plaintiffs        relied        on     different          representations           in

deciding       to      enroll    at   Tisch         Asia.    NYU        also   argues     that

Plaintiffs allege that "NYU injured them in different ways

over different periods of time."                          (Id.    at    26.)   Second,     NYU

asserts that superiority is not met, because "the exceedingly



                                                6
Case 1:16-cv-07295-VM-KNF Document 106 Filed 02/21/19 Page 7 of 25




individualized           nature      of        each      putative       plaintiff's

educational experience .                  would be judicially inefficient

 and would risk jury confusion" if the case were tried as a

 class action.        (Id. at 30.)

        In the reply brief Plaintiffs filed in further support

 of    class   certification,         they      abandoned     their     request       to

 certify a class action as to the breach of contract claim.

 (See "Reply," 0kt. No. 104 at               1.)


        As to the Rule 23 (a)         factors,        Plaintiffs first counter

 that numerosity is presumed because NYU does not assert that

 the    Proposed      Class       contains      fewer     than      forty     members.

 Plaintiffs argue that joinder would be impracticable, because

 the   Proposed Class         members     live      around    the    world     and   are

 fairly     young     professionals       with      student      debt   and    limited

 budgets.      Second,     Plaintiffs          contend    that      commonality       is

 satisfied     ( 1)   because all three Plaintiffs relied on NYU' s

 representation that Tisch New York and Tisch Asia "were the

 same program" and         ( 2)   because reliance is presumed,                 to the

 extent that the claims are based on omissions.                         (Id.    at 4.)

 Insofar as reliance requires individualized proof, Plaintiffs

 submit that, like damages, it "can be dealt with in subsequent

 proceedings."        (Id. at 7.) Third,           Plaintiffs argue that their



                                           7
Case 1:16-cv-07295-VM-KNF Document 106 Filed 02/21/19 Page 8 of 25



claims are      typical     of the    Proposed Class members'              claims,

because the common issues are central in all of their claims.

Fourth,    Plaintiffs        assert    that    they      are    adequate     class

representatives,      and the inconsistencies in their testimony

identified by NYU are immaterial.

       As to the Rule 2 3 (b) ( 3)      factors,      Plaintiffs argue that

the common question of whether NYU concealed material facts

predominates       over      any     individualized           questions.     While

Plaintiffs "acknowledge that this is not the simplest case

for certification[,]" they submit that "[t]o the extent it is

even a    close    call,     the   Court    should      err    towards   granting

certification."      (Id. at 12.)

                             II. LEGAL STANDARD

       "The class action is           'an exception to the usual               rule

that litigation is conducted by and on behalf of individual

named parties       only. '" Wal-Mart         Stores,    Inc.    v.   Dukes,    5 64

U.S. 338, 348      (2011)    (quoting Califano v. Yamasaki, 442 U.S.

682,   700-01     (1979)).    "In order to justify a departure from

that rule,    'a class representative must be a part of the class

and possess the same interest and suffer the same injury as

the class members.'" Id.           at 348-49     (quoting East Tex. Motor

Freight Sys., Inc. v. Rodriguez,              431 U.S. 395, 403          (1974)).



                                        8
             "-----------~~--~~-


Case 1:16-cv-07295-VM-KNF Document 106 Filed 02/21/19 Page 9 of 25



       Therefore,            to certify a Rule 23 (b) (3)               class action,             a

plaintiff must establish by a preponderance of the evidence

each    of      Rule         23(a)'s      four       requirements                  numerosity,

commonality, typicality, and adequacy of representation -- as

well as Rule 23 (b) (3) 's two additional requirements:                                  (1) that

"the    questions            of    law    or     fact       common    to    class        members

predominate         over       any     questions        affecting          only        individual

members" and           (2)    that "a class action is superior to other

available methods for fairly and efficiently adjudicating the

controversy." In re Petrobras Secs.,                           862 F.3d 250,             260    (2d

Cir. 2017)       (quoting Fed. R. Civ. P. 23 (a),                     (b) (3)). The United

States Court of Appeals for the Second Circuit also recognizes

"an    implied       requirement           of    ascertainabili ty            in       Rule    23,"

which requires a class to be "sufficiently definite so that

it is administratively feasible                         for the court to determine

whether a particular individual is a member." Id.                                        (quoting

Brecher v.        Republic of Argentina,                    806 F.3d 22,          24     (2d Cir.

2015)) .

        District judges have "broad discretion" whether to grant

class    certification,              because         they    are     "often       in    the    best

position to assess the propriety of the class" and are able

"to     alter      or    modify          the    class,       create        subclasses,          and



                                                 9
Case 1:16-cv-07295-VM-KNF Document 106 Filed 02/21/19 Page 10 of 25



 decertify         the    class   whenever          warranted."                In    re    Sumitomo

 Copper Litig.,           262 F.3d 134,         139        (2d Cir.           2001).      Moreover,

 district judges in the Second Circuit are to construe Rule 23

 liberally,          resolving         close        calls          in       favor         of      class

 certification.           See Levitt      v.    J.P.        Morgan Secs.,                 Inc.,     710

 F.3d 454,       464     (2d Cir. 2013).

         Here,     Plaintiffs      seek to certify a                        class action with

 respect      to     their     negligent       misrepresentation,                        fraud,     and

 unjust       enrichment          claims.       The         elements                of    negligent

 misrepresentation under New York law are                                (1) a duty, arising

 from a special relationship, to give correct information;                                          (2)

 a   false    representation by the defendant that the defendant

 should have known was incorrect;                     (3) the information supplied

 in the representation was known by the defendant to be desired

 by the plaintiff for              a   serious purpose;                     ( 4)    the plaintiff

 intended to rely and act upon it; and                             (5)      the plaintiff did

 reasonably rely on it to his or her detriment.                                          See Basso,

 2017 WL 1019505, at *5 (citing Hydro Inv'rs, Inc. v. Trafalgar

 Power,      Inc., 227 F. 3d 8, 20            (2d Cir. 2000)). The elements of

 fraud       under       New   York     law     are         ( 1)        a     material,           false

 representation (2) made with knowledge of its falsity and (3)

 intent to defraud,            upon which           ( 4)   the plaintiff reasonably



                                               10
Case 1:16-cv-07295-VM-KNF Document 106 Filed 02/21/19 Page 11 of 25



 relies,     (5)   causing       the    plaintiff      damage.     See    id.    at    *6

 (citing Kregos v. Associated Press, 3 F.3d 656, 665                        (2d Cir.

 1993) .    The    elements       of     unjust      enrichment     are     ( 1)      the

enrichment of the defendant                  (2)   at the plaintiff's expense,

 (3)    under circumstances of such enrichment equity and good

conscience require the defendant to make restitution. See id.

 (citing Goldemberg v.            Johnson & Johnson Consumer Cos.,                 8 F.

Supp. 3d 467, 483          (S.D.N.Y. 2014)).

                                  III. ANALYSIS

       A. RULE 23(A) REQUIREMENTS

         1. Numerosi ty

         Rule 23(a)'s numerosity prong requires the class to be

 so large that joinder of all members would be impracticable.

 See Fed. R.       Civ.   P.    23 (a) (1). Numerosity is presumed when a

 class     consists of forty or more members,                    see Consol.        Rail

 Corp. v. Town of Hyde Park,                 47 F.3d 473,    483   (2d Cir. 1995),

 though     plaintiffs         need    not    precisely     enumerate     the      class

members.     See Robidoux v. Celani,                987 F.2d 931,    935    (2d Cir.

 1993) .

         Plaintiffs estimate that the Proposed Class "consists of

 over 300 Tisch Asia students" who now live around the world.

 (Class Cert. Mem.         at 22.)       NYU disputes this figure,              arguing



                                              11
Case 1:16-cv-07295-VM-KNF Document 106 Filed 02/21/19 Page 12 of 25



that   Plaintiffs        overlook    "a     number      of    factors           that    will

preclude     certain     T [isch    Asia]        students     from        the    putative

class."     (Opposition at 12.)        NYU also argues that Plaintiffs

have not shown that joinder would be impracticable.

       First,      the   Court     finds        that   the    Proposed          Class     is

sufficiently        ascertainable,          because          membership           can     be

established        via   the     "objective        criteria"         of    Tisch        Asia

enrollment records. See Petrobras, 862 F.3d at 266.

       As to numerosity, the Court agrees with Plaintiffs that

 joinder would raise logistical complexities,                        given that the

 Proposed Class -- all alumni of the Singapore branch of an

American university -- is             spread across           the globe.           As NYU

 points     out,     however,       this         consideration            is     somewhat

 counterbalanced by the fact that Proposed Class members are

 adults with graduate education and claimed damages in the six

 figures,    and who      therefore    perhaps         have    the    incentive          and

means to join this suit as individual plaintiffs. The Court

 also notes that Plaintiffs'               argument that        joinder would be

 impracticable is in tension with their decision not to seek

 class certification on their breach of contract claim; it is

 not clear why joinder would be so impracticable for the fraud,

 negligent representation, and unjust enrichment claims as to



                                           12
- - - - - - - - - - - - - - - - - - - - - - - - - - --   -----------------------------------

                     Case 1:16-cv-07295-VM-KNF Document 106 Filed 02/21/19 Page 13 of 25



                        require proceeding as a class action,                                 if it is not equally

                        impracticable for the breach of contract claim.

                                However,       because NYU does not allege that the Proposed

                       Class       contains        fewer       than     forty      members,          the    Court         gives

                        Plaintiffs the benefit of the Consolidated Rail presumption.

                       The Court declines NYU's invitation to find the Proposed Class

                        insufficiently numerous on the basis of determinations that

                        overlap with merits                   questions          (for    instance,         on the basis

                        that certain Proposed Class members should be excluded from

                        the    class      enumeration           because          they    may    have       no    damages).

                       Al though NYU argues                   strongly that             the    case probably could

                       proceed on a non-class basis with hundreds of individually

                        joined plaintiffs,                the      Court        finds    that       such   a     course      of

                        action      would      not       be   so    much        more    economical         from       a    case

                       management           perspective            as    to      rebut        the    presumption            and

                        justify denying              class      certification             on    numerosity         grounds

                        alone.

                                The Court therefore finds that numerosity is satisfied.

                                2. Comrnonali ty

                                Rule      23(a)      requires           class      members'         claims       to       share

                        common       questions           of    fact     and      law.     See       Fed.    R.    Civ.       P.

                        23 (a) (2).      This standard means plaintiffs must show that the



                                                                           13
Case 1:16-cv-07295-VM-KNF Document 106 Filed 02/21/19 Page 14 of 25



 class's claims involve at least one "common contention .

 [that is]     of such a nature that it is capable of class-wide

 resolution -- which means that determination of its truth or

 falsity will resolve an issue that is central to the validity

 of each one of the claims in one stroke." Dukes,                          564 U.S. at

 350.     Here,     Plaintiffs         identify        several        purported    common

 questions -- each of which NYU disputes.                        (Compare Class Cert.

Mem. at 23-24, with Opposition at 17.)

         Without ruling on whether each of the purported common

 questions is in fact "common" for the purposes of Rule 23(a),

 the Court finds that the case involves at least one common

 question         and     therefore          satisfies          the    requirement       of

 commonality.       For example,         the "special relationship" element

 of Plaintiffs' negligent misrepresentation claim will require

 a    close examination of the Tisch Asia                        enrollment     forms    in

 order to determine how the nature of the relationship between

 matriculants           and   the    school    was    memorialized.        Whether,      in

 fact,    a "special relationship" formed in those documents is

 an     open   question         of    fact    yet     to   be    determined       in   this

 litigation,        but       the    Court    finds    that      the   answer     to   that

 question would not necessarily vary from student to student.




                                               14
   -~---       ---   ---   --------




Case 1:16-cv-07295-VM-KNF Document 106 Filed 02/21/19 Page 15 of 25



       Similarly, the Court notes that, in denying Plaintiffs'

motion    to         further               amend    their    complaint,         Magistrate         Judge

Kevin Fox (who supervised the parties' pretrial proceedings)

held    that         Plaintiffs               have    the    option        of   establishing           the

second element of their negligent misrepresentation claim --

a false representation by NYU that NYU should have known was

incorrect                         with       proof    of     NYU's        "failure          to    impart

 information,"                        as     opposed         to         specific           affirmative

misrepresentations.                          (See     0kt.        No.     78    at        6.)    Because

 Plaintiffs allege that NYU failed to impart the true state of

Tisch Asia -- that is, that the institution was unviable, and

 the educational experience it provided was not equal to that

 of Tisch New York -- to the entire Tisch Asia student body

with an intent to induce reliance for enrollment purposes,

 the   question              posed by          that    element          stands       to    be    answered

 class-wide with a single yes or no.                                    See Dukes,         564 U.S.     at

 350   (defining a "common question" as one that yields a "common

 answer []" and hence                        gives   "cause to believe that all                        [the

 Proposed Class members'] claims can productively be litigated

 at once"      (quoting Richard Nagareda,                               "Class Certification in

 the   Age     of          Aggregate           Proof,"       84     N.Y.U.      L.    Rev.       97,   132

 (2009)))



                                                        15
                --------------- --   ---------------------------------------

Case 1:16-cv-07295-VM-KNF Document 106 Filed 02/21/19 Page 16 of 25



        The Court therefore finds that commonality is satisfied.

        3. Typicality

        Rule    23 (a) (3)                  requires        that     Plaintiffs'              claims     be

typical        of       the           Proposed         Class        members'           claims.         This

 requirement         "is             satisfied       when     each        class    member's        claim

 arises from the same course of events and each class member

makes     similar             legal          arguments        to     prove        the        defendant's

 liability." Robidoux,                       987   F.2d at 936.            "When it is alleged

 that    the        same              unlawful        conduct         was     directed           at      or

 affected both the named plaintiff and the class sought to be

 represented,            the           typicality           requirement           is     usually        met

 irrespective            of          minor      variations           in     the        fact     patterns

 underlying individual claims." Id. at 936-37.

        Plaintiffs               argue        that     they        satisfy    this           requirement

 because they "were subject to the same misrepresentations and

 omissions as the other members of the Class."                                           (Class Cert.

 Mem.   at 25.)        NYU counters that                    Plaintiffs'           claims cannot be

 typical, because even the claims of the three named Plaintiffs

 contrast with one another:                          "they each had different reasons

 for    attending,                   took     different        professors,              in     different

 courses,       in           different               years,         and     pursued            different

 professional interest. They allege different grievances about



                                                       16
Case 1:16-cv-07295-VM-KNF Document 106 Filed 02/21/19 Page 17 of 25



 different aspects of T[isch Asia]                   "    (Opposition at 19.)           "It

 logically follows," NYU argues, "that putative class members

 also would have relied on varying sources of information and

 factors in their decision to enroll at T[isch Asia], and would

 have had unique experiences at the School." (Id.)

        The Court finds that Plaintiffs' claims typify those of

 the    Proposed Class        to     the    extent       required    by    Rule    2 3 (a) .

 Plaintiffs are typical of the Proposed Class because their

 putative injuries arise from the manner in which NYU allegedly

 misrepresented Tisch Asia -- through statements and omissions

-- to the student body as a whole. In this sense, the Proposed

 Class's     alleged "injuries derive                from a      unitary course of

 conduct." Marisol A. v. Giuliani,                   126 F.3d 372, 377            (2d Cir.

 1997) .

        The Court therefore finds that typicality is satisfied.

        4. Adequacy of Representation

        Plaintiff must             show    that   "the     representative         parties

 will      fairly    and   adequately         protect      the   interests         of   the

 class." See Fed. R. Ci v. P. 2 3 (a) ( 4) . "Generally, adequacy of

 representation entails inquiry as to whether:                       (1) plaintiff's

 interests are antagonistic to the interest of other members

 of the      class   and    ( 2)    plaintiff' s         attorneys   are    qualified,



                                             17
----------------~---·~-~                --···   -----------------------------
         Case 1:16-cv-07295-VM-KNF Document 106 Filed 02/21/19 Page 18 of 25



          experienced and            able       to   conduct    the    litigation."         Baff a   v.

          Donaldson, Lufkin & Jenrette Secs. Corp., 222 F.3d 52, 60 (2d

          Cir.    2000)        The    adequacy         inquiry,       like    other     Rule    23 (a)

          requirements,         is     intended        to     ensure     "the       efficiency       and

          fairness of class certification," Giuliani,                              126 F.3d at 378,

          with     a   particular           focus      on     "uncover[ing]           conflicts       of

          interest between named parties                       and the       class    they seek to

          represent." Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 625

          ( 1997) .

                  Under Rule 23(g), a court's appointment of class counsel

          must consider "(i)            the work counsel has done in identifying

          or      investigating             potential          claims         in      the    action;

          (ii)    counsel's experience in handling class actions,                               other

          complex litigation,            and the types of claims asserted in the

          action;      (iii)    counsel's knowledge of the applicable law; and

          (iv)    the resources that counsel will commit to representing

          the class." Fed. R. Civ. P. 23(g) (1) (A). Additionally, a court

          "may consider any other matter pertinent to counsel's ability

          to     fairly   and        adequately        represent       the     interests       of    the

          class." Fed. R. Civ. P. 23(g) (1) (B).




                                                         18
               - - - -·---   ·---···-   ----


Case 1:16-cv-07295-VM-KNF Document 106 Filed 02/21/19 Page 19 of 25



        a. Class Representatives

        NYU    argues           that             Plaintiffs         are     inadequate        class

 representatives             ( 1)   because their claims conflict with the

 interests     of     Proposed                 Class   members       who    do    not    want   the

 prestige of a Tisch Asia degree diminished by a lawsuit, and

 ( 2)   because     Plaintiffs have credibility issues.                                 Plaintiffs

 counter that these purported inadequacies are illusory and

 immaterial. The Court finds that the conflicts identified by

 NYU    are   not    sufficiently                  "fundamental"           to    preclude     class

 certification; there is no indication,                               for instance,          that a

 recovery by the              named Plaintiffs would preclude                           or   impede

 recovery by other members of the Proposed Class.                                       See In re

 Flag Telecom Holdings, Ltd. Secs. Litig., 574 F.3d 29, 35 (2d

 Cir. 2009)

        With respect to members of the Proposed Class who may

 worry that the suit will diminish the value of their degrees,

 the Court notes that Tisch Asia has already closed.                                      If Tisch

 Asia dissolved because it was improperly managed and based on

 misrepresentations                            to be   sure,    a    quest ion that          remains

 open and may well be answered in the negative -- it is that

 harmful activity that tarnishes the brand, not the efforts of

 the    victims     to       redress             their      claimed       injuries.      Moreover,



                                                       19
Case 1:16-cv-07295-VM-KNF Document 106 Filed 02/21/19 Page 20 of 25



members of a Rule 23(b) (3)               class have the ability to opt out

 and need not associate themselves with the suit.

         The    Court     is     also     mindful      that,       given    Plaintiffs'

 decision not to seek certification of their breach of contract

 claim,      class certification would likely foreclose the other

 Proposed       Class      members'        contract         claims    due        to     claim

 preclusion. See In re Vitamin C Antitrust Litig., 279 F.R.D.

 90,   114     (E.D.N.Y.       2012).    Such "splitting" of class members'

 claims      by the     class     representatives            can   raise    an    adequacy

 concern sufficient to defeat class certification, especially

 where       -- unlike Plaintiffs here -- the class representatives

 seek certification only on minor claims.                          See id.;       see also

 Feinstein v.       Firestone Tire & Rubber Co.,                   535 F.    Supp.       595,

 606-07      (S.D.N.Y. 1982). The Court finds that no such concern

 is    present     here.        Not     only    are   the     fraud    and       negligent

 misrepresentation             claims      significant         causes       of        action,

 Plaintiffs also seek certification with respect to the unjust

 enrichment       claim           which        they   originally      pleaded          as   an

 alternative       to      the     contract         claim.     (See    First          Amended

 Complaint~ 112.)

         Finally, the Court notes that Plaintiffs have seen this

 case through the discovery process,                     which included full-day



                                               20
Case 1:16-cv-07295-VM-KNF Document 106 Filed 02/21/19 Page 21 of 25



 depositions       for    each       of    them.      The       Court    finds       that    these

 efforts evince a willingness on Plaintiffs' part to prosecute

 the    case    with     the    requisite            "forth-rightness               and    vigor."

 Mersay v. First Republic Corp. of America, 43 F.R.D. 465, 470

 (S.D.N.Y. 1968).

        Therefore, the Court finds that Plaintiffs are adequate

 representatives of the Proposed Class.

        b. Class Counsel

        Plaintiffs'       counsel at Giskan Solotaroff & Anderson LLP

 and Schwartz,          Ponterio       &   Levenson,           PLLC submitted law firm

 resumes       attesting        to     their         experience          litigating          class

 actions.       ( See   Class        Cert.     Mem.       at    Ex.     54)    NYU        does   not

 dispute       that     these    law         firms     can       fairly       and    adequately

 represent the Proposed Class's interests.                               (See Opposition at

 20.)    The Court therefore                 finds    that proposed class counsel

 satisfy Rule 23 (a) (4).

     B. RULE 23 (B) (3)        REQUIREMENTS

         1. Predominance

         Rule 2 3 (b) ( 3) 's predominance requirement tests whether

 a     putative       class     is        "sufficiently           cohesive          to     warrant

 adjudication by representation." Amchem Prods.,                                    521 U.S.      at

 623.    This     "does        not     require        a        plaintiff       seeking       class



                                                21
Case 1:16-cv-07295-VM-KNF Document 106 Filed 02/21/19 Page 22 of 25



 certification       to    prove   that    each       element       of    her     claim is

 susceptible to class-wide proof." Amgen Inc.                            v.    Conn.       Ret.

 Plans & Trust Funds, 568 U.S. 455, 469 (2013)                           (quotation and

 other alterations          omitted).     What       it    "does     require          is   that

 common      questions     predominate      over       any       questions       affecting

 only       individual"     members       of     the        Proposed          Class.        Id.

 (quotation omitted). Hence the standard is satisfied if the

 questions that can be resolved by class-wide proof "are more

 substantial than the issues subject only to individualized

 proof." In re U.S. Foodservice Inc. Pricing Litig., 729 F.3d

 108, 118 (2d Cir. 2013)           (quoting UFCW Local 1776 v. Eli Lilly

 &   Co.,    620 F. 3d 121, 131      (2d Cir. 2010)). The comparison of

 the comparative substantiality of the individual and common

 issues is driven by a concern for efficient adjudication; in

 answering the predominance question, a district judge decides

 "whether certification will              'reduce the range of issues in

 dispute      and promote       judicial       economy.'"         Johnson        v.    Nextel

 Commc'ns,      Inc.,     780   F.3d 128,       138       (2d Cir.       2015)        (quoting

 Robinson v. Metro-N. Commuter R.R. Co., 267 F.3d 147, 168 (2d

 Cir. 2001))

        Plaintiffs argue that common issues are predominant here

 because       the   "central"      issue       of        fact     is     whether          "NYU



                                           22
Case 1:16-cv-07295-VM-KNF Document 106 Filed 02/21/19 Page 23 of 25



 conceal[ed]    material information from its prospective Tisch

 Asia students." (Reply at 2.) NYU counters that the truth (or

 falsity) of specific representations, the extent of reliance,

 and    the   quantification      of     damages        require   individualized

 proof, outweighing any common issues and making adjudication

 on a class basis inefficient.             (See Opposition 22-25.)

        The   Court      finds   that    many     of     the   most   substantial

 questions in this case are amenable to class-wide proof: for

 instance, whether NYU had a "special relationship" with Tisch

 Asia   students;     whether NYU had an intent                to defraud Tisch

 Asia students; whether NYU, by allegedly misrepresenting the

 true state of Tisch Asia, intended to induce reliance in Tisch

 Asia students; and whether NYU failed to impart to Tisch Asia

 students that Tisch Asia was unviable.

        The   Court      therefore      finds    that     while   individualized

 questions do exist, common questions predominate.

        2. Superiority

        To determine whether a Rule 23(b) (3) class action is the

 superior     way   to    proceed,      the     Court    considers    "the   class

 members'      interests         in      individually          controlling     the

 prosecution or defense of separate actions," the "extent and

 nature of any litigation concerning the controversy already



                                          23
Case 1:16-cv-07295-VM-KNF Document 106 Filed 02/21/19 Page 24 of 25



 begun       by    or    against        class    members,"     "the          desirability     of

 concentrating the litigation of the claims in the particular

 forum,"          and    "the    likely     difficulties           in    managing    a    class

 action." Fed. R. Civ. P. 23(b) (3) (A)-(D).

         Plaintiffs             argue     that    denying          certification         "would

 potentially lead to duplicative and wasteful litigation," and

 many class members would not pursue their claims individually

 because          of    the    ratio     between       the   cost       of    litigation      and

 expected recovery.               (See Class Cert. Mem. at 29.) NYU responds

 that    a    class          action     would be       "extremely difficult              if   not

 impossible             to    manage,"     let    alone      the    superior       manner      of

 adjudication, given the individual evidence required to prove

 each class member's claims.                     (See Opposition at 29             (quotation

 omitted).)

         The Court notes that the relevant question is not whether

 class action is the only way to adjudicate the Proposed Class

 members' claims, but whether it is the best available option.

 The Court finds that it would be suboptimal to litigate in

 potentially hundreds of cases the common questions at issue

 in this case,                and potentially generate conflicting answers

 from case to case.                   Therefore,       justice and judicial economy

 would be better served by answering the common questions in



                                                  24
Case 1:16-cv-07295-VM-KNF Document 106 Filed 02/21/19 Page 25 of 25



 a single proceeding,         to be followed by separate proceedings

 on the individualized questions -- a familiar course in Rule

 23(b) (3)    class actions. See Tyson Foods,        Inc. v. Bouaphakeo,

 136 S. Ct. 1036, 1045 (2016); Seijas v. Republic of Argentina,

 606 F.3d 53, 58         (2d Cir. 2010).

         Thus, the Court finds that a class action is superior to

 other       available     methods   for   the     fair   and   efficient

 adjudication of these claims.

                                  IV. ORDER

         For the reasons stated above,        it is hereby

         ORDERED that the motion (Dkt. No. 91) of Plaintiffs Anna

 Basso, Amy Hartman, and Jaime Villa Ruiz to certify a class,

 pursuant to Federal Rule of Civil Procedure 23(b) (3), of all

 students who attended New York University Tisch School of the

 Arts, Asia, and to appoint Giskan,           Solotaroff & Anderson LLP

 and Schwartz,      Ponterio & Leveonson,        PLLC as counsel for the

 class pursuant to Federal Rule of Civil Procedure 23 (g)              is

 GRANTED.

 SO ORDERED.

 Dated:        New York, New York
               21 February 2019




                                      25
